 Case 8:19-bk-11218-MW        Doc 80 Filed 07/11/19 Entered 07/11/19 12:18:00          Desc
                               Main Document    Page 1 of 1


 1   JEFFREY I. GOLDEN, TRUSTEE
     P.O. Box 2470
 2   Costa Mesa, CA 92628-2470
     Telephone: (714) 966-1000
 3   Facsimile:  (714) 966-1002

 4                         UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 5                                SANTA ANA DIVISION

 6   In Re:                                         Case No.: 19-11218-MW

 7   US DIRECT LLC
                                                    Chapter 7
 8
                                                    NOTICE OF CONTINUED MEETING OF
 9                                                  CREDITORS AND APPEARANCE OF
                                                    DEBTOR [11 USC 341(a)]
10                                 Debtor.

11   COUNSEL: DONALD W SIEVEKE
     TO THE ABOVE NAMED DEBTOR
12
           You are hereby notified that the Meeting of Creditors pursuant to Title 11
13   U.S.C. Section 341(a) in the above-entitled matter was continued to August 14,
     2019 at 11:00 AM at 411 W. FOURTH STREET, ROOM 3-110, SANTA ANA, CA
14   92701, for the reason(s) set forth below:

15            You failed to appear at the 341(a) meeting previously scheduled in
              your matter. You are further notified that in the event you do not
16            appear at said time and place, your case may be dismissed by the
              United States Bankruptcy Court.
17

18

19
     Dated: July 11, 2019                           /s/ Jeffrey I Golden
20                                                  JEFFREY I. GOLDEN
                                                    Chapter 7 Trustee
21
            I certify that I served the within notice on the above debtor and the debtor
22   attorney, and interested parties on July 11, 2019.

23                                                  /s/ Lori Werner
                                                    Lori Werner
24

25
